Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 31, 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Double Patenting
Applicant is advised that should claim 12 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16, 18-19 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein the at least one blade comprises a plurality of first blades disposed on the base of the spinneret such that the at least one blade extends into the circular outlet;” which is indefinite.  It is not clear if “at least one blade” or “a plurality of first blades” extends into the circular outlet.  The Examiner suggests the following amendments: “wherein the at least one blade comprises a plurality of first blades disposed on the base of the spinneret such that the plurality of first blades extends into the circular outlet;”.  Furthermore, as understood from the instant specification, each first blade must extend to the circular outlet in order for each blade to form a groove on the fiber (see instant fig. 10B).
Claim 26 recites “wherein the first blade is one of a plurality of first blades disposed on the base of the spinneret such that the first blade extends into the circular outlet;” which is indefinite.  It is not clear if “the first blade” or “a plurality of first blades” extends into the circular outlet.  The Examiner suggests the following amendments: “wherein the first blade is one of a plurality of first blades disposed on the base of the spinneret such that the plurality of first blades extends into the circular outlet;”.  Furthermore, as understood from the instant specification, each first blade must extend to the circular outlet in order for each blade to form a groove on the fiber (see instant fig. 10B).
Claims not listed above are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, 9-12, 16, 18-19 and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 7,393,195) in view of Ohtsuka (US 3,538,208) and Sugita et al. (US 2019/0187015).
 (Claims 1, 12, 26) Keller et al. (US 7,393,195) disclose a spinneret for producing hollow fibers (e.g., abstract), the spinneret comprising:
a body defining a first channel 42 extending between a first inlet and a circular outlet (figs. 2 and 4), wherein the body of the spinneret comprises:
a base defining the circular outlet (e.g., portion of plate 32 defining channel 42 and circular outlet shown in fig. 4); and

However, Keller et al. (US 7,393,195) does not disclose a first blade or a second blade, as recited by the instant claims.

(Claims 1, 12, 26) Ohtsuka (US 3,538,208) disclose an extrusion apparatus (figs. 1-2) for producing hollow tubes (figs. 3-7), the apparatus comprising
a body defining a first channel 4c extending between a first inlet and a circular outlet (figs. 1-2), wherein the body comprises:
a base 2b defining the circular outlet (figs. 1-2);
a needle 6 inserted into the base 2b (figs. 1-2), the needle 6 defining a second channel 7 extending from a second inlet to the circular outlet (figs. 1-2; the outlet of channel 7 is coincident with the circular outlet of channel 4c, and thus the channel 7 extends to the circular outlet of channel 4c);
a first blade 5 extending into the first channel 4c, wherein the first blade 5 is disposed on the base 2b of the apparatus such that the first blade 5 extends into the circular outlet (figs. 1-2; projections 5 define a plurality of the first blade); and
a second blade (figs. 1-2; col. 3, lines 10-75; part 6a of needle 6 has a star-shaped cross section, the tips of the star shape define a plurality of the second blade), wherein the second blade is disposed on the needle 6 of the apparatus (figs. 1-2);
wherein the first and second blades enable production of a hollow tube provided with exterior and interior grooves (figs. 3-7; col. 3, lines 67-72);
(Claim 6, 12, 26) wherein the first blade 5 is one of a plurality of first blades 5 (figs. 1-2);

(Claim 9, 12, 26) wherein the second blade is one of a plurality of second blades disposed on the needle (figs. 1-2; plural second blades are defined by the tips of the star shape of needle 6 as shown in fig. 2).

(Claims 1, 12, 26, 27) Sugita et al. (US 2019/0187015) disclose an extrusion apparatus (fig. 7A) for producing hollow tubes (fig. 7B), the apparatus comprising
a body defining a first channel 13 extending between a first inlet and an outlet (fig. 7A), wherein the body comprises:
a base 11 defining the outlet (fig. 7A);
a needle 12 inserted into the base 11 (fig. 7A);
a first blade (fig. 7A, first blades are formed by peaks between outer grooves 111) extending into the first channel 13, the first blade having a surface set at an acute angle to a projection of an axis of the first channel 13 against a wall of the first channel 13 from which the first blade extends (paragraph [0069], the outer grooves 111 are helical, and thus the first blades (defined by peaks between the helical outer grooves 111) are helical; such helical first blades inherently have such an acute angle as instantly claimed; for example, as shown in fig. 4, the needle 12 includes second blades (defined by peaks between the helical grooves 121) which are helical and have such an acute angle as instantly claimed), wherein the first blade is disposed on the base 11 of the body such that the first blade extends into the outlet (fig. 7A shows the first blade extending into the outlet; further fig. 3B shows second blades (defined by peaks between grooves 121) on the needle 12; note that the first blades (defined between outer grooves 111) on the base 11 in fig. 7A would have a similar peak cross section for the base 11); and

wherein the first and second helical blades enable production of a hollow tube provided with helical exterior and interior grooves (fig. 7B; the helical exterior and interior grooves are defined between the helical exterior ribs 6 and the helical interior ribs 3, respectively);
(Claim 6, 12, 26) wherein the first blade is one of a plurality of first blades (fig. 7A, plural first blades are defined between the plural outer grooves 111; the plural first blades form the valleys between the outer helical ribs 6 in fig. 7B);
(Claims 7, 16, 28) wherein the plurality of first blades are disposed at evenly spaced locations around a circumference of the first channel 13 (fig. 7B; the valleys between the outer helical ribs 6 are disposed at evenly spaced locations around a circumference of the hollow tube, and thus the first blades which form the valleys are correspondingly disposed at evenly spaced locations around a circumference of the first channel 13);
(Claim 9, 12, 26) wherein the second blade is one of a plurality of second blades disposed on the needle (fig. 7A is a further modification of figs. 3A-4; figs. 3A-4 show plural second blades (defined by peaks between grooves 121).



As to the recitation "for producing spacer fibers for use in a hollow fiber module", such recitation relates to the intended use of the claimed apparatus and does not further limit the structure of the claimed apparatus.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  See MPEP 2115.  
As to claims 10, 18, 29 and 31, Sugita et al. (US 2019/0187015) further discloses (paragraphs [0057]-[0058]) that the helical pitch of the helical ribs 3 (and thus the helical pitch of the interior grooves of the hollow tube) depends upon the angle (helical pitch) of the grooves 121 (and thus the angle of the helical second blades).  This teaching would similarly apply to the helical pitch of the exterior grooves of the hollow tube which would be dependent upon the angle of the helical first blades.  Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further 
As to claims 11, 19 and 30, Sugita et al. (US 2019/0187015) further discloses (paragraphs [0057]-[0058]) that the helical pitch of the helical ribs 3 depends upon the degree of rotation of extrusion material which can be adjusted by changing a ratio (volume ratio) of the helically-flowing material in the grooves 121 to the straight-flowing material not entering the grooves 121; e.g. by adjusting the cross-sectional area of the grooves 121 (which is dependent upon the thickness of the second blades) and/or by adjusting the width (thickness) of the first channel 13.  This teaching would similarly apply to the helical pitch of the exterior grooves of the hollow tube which would be dependent upon the volume ratio of the helically-flowing material in the grooves 111 to the straight-flowing material not entering the grooves 111; e.g. by adjusting the cross-sectional area of the grooves 111 (which is dependent upon the thickness of the first blades) and/or by adjusting the width (thickness) of the first channel 13.  Also, as shown in figs. 7B, the dimensions of the extruded product are dependent upon the thickness of the first blades, the second blades and the first channel 13, e.g., the depth of the valleys between the outer ribs 6 are dependent upon the thickness of the first blades which form such valleys, the depth of the valleys between the ribs 3 are dependent upon the thickness of the second blades which form such valleys, and the thickness of the hollow tube is dependent upon the thickness of the first channel 13.  Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the first and/or second blades to have a thickness between 10 and 50% of a thickness of the first channel because such thicknesses would have been found in finding thicknesses which correspond to a desired helical pitch of the exterior and/or interior grooves of the extruded product, in view of the helical pitch teachings of Sugita et al. (US 2019/0187015) and/or because such thicknesses .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-7, 9-12, 16, 18-19 and 26-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744